Citation Nr: 0840138	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-39 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for chronic fatigue 
syndrome.

5.  Entitlement to service connection for gastro-esophageal 
reflux disease (GERD).

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to a psychiatric disorder other than PTSD, to 
include anxiety, concentration problems, memory loss, and 
sleep disturbance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from August 1987 to August 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The claim is currently under the 
jurisdiction of the Reno, Nevada, RO.

The issues of entitlement to service connection for a back 
disability; PTSD; and a psychiatric disorder other than PTSD, 
to include anxiety, concentration problems, memory loss, and 
sleep disturbance, are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Asthma was not manifested in service; a preponderance of 
the evidence is against a finding that the veteran's asthma 
is related to his service.

2.  Migraine headaches were not manifested in service; a 
preponderance of the evidence is against a finding that the 
veteran's migraine headache disability is related to his 
service.

3.  Chronic fatigue syndrome was not manifested in service; 
there is no competent evidence that the veteran now has 
chronic fatigue syndrome.

4.  GERD was not manifested in service; there is no competent 
evidence that the veteran now has GERD.


CONCLUSIONS OF LAW

1.  Service connection for asthma is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).

2.  Service connection for migraine headaches is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  Service connection for chronic fatigue syndrome is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  Service connection for GERD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2004.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed conditions.  Dingess, 
supra. 

The Board finds that all necessary development has been 
accomplished with respect to the issues decided herein, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
All identified, pertinent evidence, including the veteran's 
service treatment records (STRs) and post-service treatment 
records, has been obtained and associated with the claims 
file.  Neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims addressed herein.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA need not obtain an examination on the issues that are 
being addressed on the merits as the evidentiary record does 
not show that the veteran currently suffers from chronic 
fatigue syndrome or GERD or that the veteran's current asthma 
or migraine headache disorder may be associated with military 
service.  See 38 C.F.R. § 3.159(c)(4)(C); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


II.  Factual Background, Legal Criteria, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

To prevail in a claim seeking service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current disability and the disease or 
injury in service.  See Hickson v. West, 12 Vet. App. 247 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Asthma

The veteran's STRs show he was treated for upper respiratory 
infection/bronchitis in October 1988.  A February 1990 
treatment record noted a history of the veteran having been 
"diagnosed to have asthma 1 year ago."  Examination showed 
the chest was clear to auscultation, and the diagnosis was 
allergic rhinitis.  Review of the STRs does not document any 
diagnosis of asthma.  The service separation examination in 
June 1991 noted normal lungs and chest examination.  On the 
report of medical history completed by the veteran in 
conjunction with that examination, he checked "no" in 
response to whether he now had or had ever had asthma.

Following service, a diagnosis of bronchial asthma was noted 
in October 1994.  Asthma was noted in September 1998 and 
again in August 2001.  

The medical evidence of record shows that asthma has been 
diagnosed.  However, the first medical evidence of such 
disability is more than three years after service.  The 
evidence of record does not include any medical opinion that 
the veteran's current asthma is/may be related to his 
service, and objective evidence of record does not suggest 
that the asthma might be related to service.  As a layperson, 
the veteran is incompetent to establish medical nexus by his 
own opinion, which in effect contradicts his own denial of 
asthma on the report of medical history at separation from 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Accordingly, the claim must be denied.

Migraine Headaches

The only references to headaches in service are in accordance 
with upper respiratory infection.  The service separation 
examination in June 1991 noted normal head and neurologic 
examinations.  On the report of medical history completed by 
the veteran in conjunction with that examination, he checked 
"no" in response to whether he now had or had ever had 
frequent or severe headache.

Following service, a July 1999 treatment record noted the 
veteran reported a history of headaches for "five or six 
years."  Migraine headaches were diagnosed.  Migraine 
headaches were again noted in October 1999.  A December 2004 
neurology consultation report noted a history of headaches, 
either tension type or mild migraine.

The medical evidence of record shows that migraine headaches 
have been diagnosed.  However, the first medical evidence of 
such disability is nearly eight years after service.  The 
evidence of record does not include any medical opinion that 
the veteran's current migraine headaches are/may be related 
to his service, and objective evidence of record does not 
suggest that the migraine headaches might be related to 
service.  As a layperson, the veteran is incompetent to 
establish medical nexus by his own opinion.  See Espiritu, 
supra.


In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Accordingly, the claim must be denied.

Chronic Fatigue Syndrome 

There is no current medical diagnosis of chronic fatigue 
syndrome and no competent evidence that chronic fatigue 
syndrome was found in service or at any time postservice.  
The veteran's STRs do not show any treatment or complaints 
related to chronic fatigue syndrome.  Without any competent 
evidence that he now has chronic fatigue syndrome, he has not 
met the threshold requirement for establishing service 
connection, and the claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

GERD

There is no current medical diagnosis of GERD and no 
competent evidence that GERD was found in service or at any 
time postservice.  The veteran's STRs do not show any 
treatment or complaints related to GERD.  Without any 
competent evidence that he now has GERD, he has not met the 
threshold requirement for establishing service connection, 
and the claim must be denied.  See Brammer, supra.


ORDER

Service connection for asthma is denied.

Service connection for migraine headaches is denied.

Service connection for chronic fatigue syndrome is denied.

Service connection for GERD is denied.


REMAND

The service entrance examination in June 1987 did not note 
any back disability.  In August 1987 a notation was made that 
the veteran had been noted to have a vertebral space 
narrowing of the lower spine as a child and that he had been 
told he might outgrow it.  He did not report any problems 
with low back pain, and was cleared.  In September 1988 the 
veteran complained of low back pain.  In October 1989, a 
complaint of severe lower back pain was noted.  The examiner 
noted the veteran had a history of Scheuermann's disease that 
had existed prior to service.  Bone scan showed a provisional 
diagnosis of discitis.  Hospitalization record noted a final 
diagnosis of acute lumbar pain and spasm, rule out discitis; 
and history of Scheuermann's disease, lumbar spine.  Mild low 
back pain was noted in March 1990.  Following service, 
notations of chronic lower back pain were made in October 
2004 and November 2004.  The veteran should receive a VA 
examination of his lower back, with review of the claims 
file, and the examiner should provide an opinion as to 
whether any pre-existing condition of the veteran's backs 
worsened during his service.  38 C.F.R. § 3.159 (c)(4).

The veteran also contends that he has PTSD and/or a disorder 
manifested by anxiety, sleep disturbance, concentration 
problems, and memory loss.  A February 1984 hospitalization 
record shows the veteran was diagnosed at age 15 with conduct 
disorder, unsocialized and nonaggressive.  He was 
hospitalized in service in August 1989 for suicidal ideation.  
The discharge diagnosis was adjustment disorder with 
depressed mood-resolved.  

A May 2004 statement from a VA psychiatrist indicated that 
the veteran was currently being treated for major depressive 
disorder of marked severity and obsessive compulsive 
disorder, while also being worked up for PTSD.  Major 
depression and agoraphobia were diagnosed in December 2004.  
An assessment of PTSD is shown in June 2005.  

The veteran provided a list of claimed stressors in September 
2004.  In July 2006, the RO determined that the reported 
stressors were not sufficiently specific to be verifiable.  
The veteran has not provided any more detailed or specific 
information that might allow for verification; he should be 
provided with another opportunity to do so.  In this case, 
the veteran has not yet been afforded a VA psychiatric 
examination.  Given the state of the evidence and the nature 
of the claim, on remand, whether or not any stressors are 
verified, the veteran should be scheduled for an examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to address the 
likely etiology of any current low back 
disability.  The examiner must be 
provided with the veteran's claims file 
for review.  All indicated studies should 
be performed.  After examining the 
veteran and reviewing the claims file, 
the examiner should provide diagnoses of 
all current back disorders and answer the 
following:

Does the evidence of record clearly and 
unmistakably show that the veteran had a 
back disorder (specifically Scheuermann's 
disorder) that existed prior to his entry 
onto active duty?

If the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated 
by service?  

If the answer is no, is it at least as 
likely as not that the current back 
disability had its onset in service?  

A rationale for all opinions expressed 
should be provided.  

2.  Request that the veteran provide more 
detailed information regarding his 
alleged inservice stressors.  If such 
information is received, attempt to 
verify the in-service stressors.  

3.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was exposed to a stressor(s) in 
service, and if so, what was the nature 
of the specific stressor(s).  

If it is determined that the record 
establishes the existence of a stressor 
or stressors, specify what stressor(s) 
was established by the record.  

4.  After completion of the foregoing, 
schedule the veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present 
is related to service.

a.  Prior to the examination, specify for 
the examiner the stressor or stressors 
that it is determined are established by 
the record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to one or 
more stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found  
to be established by the evidence of 
record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service. 

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination. 

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


